 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 RUTHANN JOHNSTON,                                          2:19-cv-01861-APG-BNW

 4          Plaintiff                                  Order To Show Cause Why This Case
                                                     Should Not Be Transferred to the Northern
 5 v.                                                        Division of This District

 6 C.R. BARD, INC., BARD PERIPHERAL
     VASCULAR INC.,
 7
            Defendants
 8
           Plaintiff is a resident of Yerington, Nevada, which is in Lyon County. ECF No. 36 at 1.
 9
   Lyon County is in the unofficial Northern Division of this District. See Local Rule IA 1-6. Cases
10
   are to be filed in the division in which the action allegedly arose. LR IA 1-8(a). I do not know
11
   where plaintiff had her surgery to implant the allegedly defective device, but given where she
12
   lives the surgery likely occurred in the Northern Division, which would be where the case arose.
13
   Thus, it appears this case should be transferred to the Northern Division.
14
           I HEREBY ORDER the plaintiff to explain in writing, supported by reasonable evidence,
15
   why this case should remain in the Southern Division of this District. Failure to respond to this
16
   order by January 29, 2020 will result in the transfer of this action to the Northern Division.
17
           DATED this 8th day of January, 2020.
18

19
                                                       ANDREW P. GORDON
20
                                                       UNITED STATES DISTRICT JUDGE
21

22

23
